Citation Nr: 9907154	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  91-56 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for tachycardia.

2.  Entitlement to a higher disability evaluation for 
headaches, status post subarachnoid hemorrhage, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to November 
1986, and also served on active duty for training from July 
11 to July 25, 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
tachycardia and granted service connection and assigned a 10 
percent disability evaluation for headaches, status post 
subarachnoid hemorrhage.  The Board has remanded this case on 
four separate occasions, most recently in March 1997.  

The veteran, through his representative in a December 1998 
informal hearing presentation, raises the question of whether 
tachycardia, pain disorder, and/or psychiatric disability, is 
secondary to the veteran's service connected headache 
disorder.  As these issues of secondary service connection 
have not been addressed by the RO and are not properly before 
the Board, they are referred to the RO for appropriate 
action.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether the veteran's claim for an increased rating for a 
headache condition warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected headaches, status post 
subarachnoid hemorrhage is manifested by chronic headaches 
with fluctuating levels of pain, requiring occasional use of 
pain medication, without prostrating attacks occurring on an 
average of once per month over several months.

3.  The record does not contain competent evidence of a 
tachycardia condition incurred or aggravated during active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating higher than 10 
percent for the service connected headaches, status post 
subarachnoid hemorrhage, have not been satisfied.  
38 U.S.C.A. §  1110, 5107 (West 1991); 38 C.F.R. §  3.321, 
4.1, 4.3, 4.7, 4.124a Diagnostic Code 8100 (1998).

2.  The veteran's claim for service connection for 
tachycardia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first addresses the issue of the history of remands 
in this case and finds that the Board's present decision is 
consistent with the holding set forth in Stegall v. West, 11 
Vet. App. 268 (1998).  In Stegall, the Court held that a 
remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Furthermore, the Court held that where 
the remand orders are not complied with, the Board would be 
held in err for failure to ensure compliance with the order.  
Id.  In this case, the Board remanded the case in March 1997 
for the RO to associate the May 1995 psychiatric report of 
Dr. Pardue with the claims folder and then readjudicate the 
case in light of all the evidence of record.  The record 
shows that the RO attempted to obtain a report of a May 1995 
examination by Dr. Pardue, but found that none could be 
located.  The RO also obtained a November 1998 statement by 
Dr. Pardue, a VA staff psychiatrist, in which he reports that 
he had no recollection of examining the veteran, but did 
acknowledge that hospital records indicate that the veteran 
had an appointment with him in May 1995.  The RO then noted 
in the veteran's file that the additional evidence is not 
available, and returned the file to the Board for 
adjudication.  

The Board finds that the RO has attempted in good faith to 
comply with the Board's remand order, by attempting to obtain 
Dr. Pardue's report or a statement by him regarding treatment 
of the veteran.  However, no further evidence exists to 
assist the Board in its decision.  The requirement to comply 
with a remand order, as set forth in Stegall, implicitly 
requires an ability to comply with the order.  The Board is 
satisfied that the RO has complied, to the extent that it 
could, with the Board's order.  The veteran, through his 
representative, requests that the Board remand the case again 
to obtain an additional psychiatric examination regarding 
possible secondary service connection claims.  As previously 
discussed in the Introduction section, these issues of 
secondary service connection have not been considered by the 
RO and are not properly before the Board.  The Board finds 
that the issues for adjudication, service connection for 
tachycardia and increased rating for headaches, can be 
properly addressed based on the current evidence without the 
need for another psychiatric examination.      


I.  Rating the Service-Connected Headaches

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  See also Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran has not alleged that any 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  A December 1989 rating decision granted 
service connection for headaches, status post subarachnoid 
hemorrhage, with a rating of 10 percent, effective January 
31, 1989, the date of the original claim.  The RO's decision 
was based on the veteran's service medical records and an 
April 1989 VA neurological examination.  Service medical 
records indicate that in July 1987, while on active duty for 
training with the Air Force Reserves, the veteran started 
getting a severe suboccipital headache with some radiation 
and dizziness, along with nausea and vomiting.  He was taken 
to the hospital where he was admitted with an diagnostic 
impression of subarachnoid hemorrhage of unknown etiology.  
He was treated inpatient for several days before being 
released with a minimal headache.  Additional medical records 
from the veteran's reserve service indicate a history of 
chronic headaches following the July 1987 incident.  The 
April 1989 neurological examination revealed that the veteran 
complained of frequent headaches, characterized by a dull 
frontal and occasional occipital headache, usually relieved 
by Tylenol or by resting or sleeping.  The veteran stated 
that the headache occurs on the average of 10 to 15 times per 
month, which requires him to take up to 1 to 2 Tylenol per 
day.  The examiner found the veteran to have a normal mental 
status, and found his headaches to be of undetermined 
etiology.   

In December 1990, the veteran underwent another VA 
examination for his complaint of headaches.  At this time, 
the veteran complained that his headaches were very intense 
and occurred daily.  He stated that he took Tylenol and 
Amitriptyline for the pain, and did not complain of any 
double vision or other neurological deficits.  The examiner's 
final diagnostic impression was status post subarachnoid 
hemorrhage with a constant daily headache not relieved by any 
kind of medication.  At a December 1994 VA examination, the 
veteran complained of constant headaches on the left side of 
his head since 1987.  He further stated that he was taking no 
regular medication, only Tylenol once in a while.  The 
examiner diagnosed the veteran with chronic headache, 
migraine, with no regular use of pain medication.  In a May 
1995 VA examination, the veteran continued to complain of 
headaches of varying intensity.  He stated that some 
headaches become intermittently severe and disrupt his 
functioning, requiring him to reduce stimulation and seek 
rest.  He further stated that these headaches are increasing 
in frequency and severity and affect his ability to work as a 
teacher.  Rating decisions and supplemental statements of the 
case subsequent to the December 1989 rating decision 
confirmed the 10 percent rating.      

The veteran appeals the 10 percent rating for headaches, 
status post subarachnoid hemorrhage, contending that a higher 
rating is warranted for this condition.  He contends that his 
headaches have become more severe and more frequent, and 
affect his ability to perform in his occupation as a teacher.  
After reviewing the record, the Board finds that the evidence 
is against an increased rating for the veteran's headache 
condition.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).
  
Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The current 10 percent evaluation has been assigned under 
Diagnostic Codes 8009-8100.  The Schedule directs that the 
vascular conditions under Codes 8007 through 8009 be rated 
under for 6 months at 100 percent, and thereafter the rating 
is based on the residuals, with a minimum rating of 10 
percent.  Diagnostic Code 8009, applied to the veteran's 
disability, is for hemorrhage from brain vessels.  Diagnostic 
Code 8100 ( Migraine) directs that a 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent rating is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 10 percent rating is warranted for 
migraines with characteristic prostrating attacks averaging 
one in two months over the last several months.  

The Board finds that the veteran is entitled to a 10 percent 
rating due to residual headaches following his 1987 
subarachnoid hemorrhage, as set forth in Diagnostic Code 
8009.  The only higher rating under this diagnostic code is a 
100 percent rating during the first six months following the 
hemorrhage.  Since this condition occurred in 1987, and the 
claim was not filed until 1989, the 100 percent rating is not 
applied in this case.  The current 10 percent rating is the 
only other, and the minimum, rating under this code.

The Board also looks to the rating under 8100 for migraine 
headaches.  The Board does not find that the veteran's 
current headache condition satisfies the next higher, 30 
percent, rating.  The evidence does not show that the veteran 
has had migraine headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  Although the veteran reports frequent 
headaches of varying intensity from the May 1995 VA 
examination, the record does not show that his headaches 
could be characterized as prostrating attacks, that is, 
causing him to be reduced to a helpless, or physically weak 
or exhausted, condition. As the December 1994 VA examination 
report notes, the veteran does not take regular pain 
medication for his headaches, only Tylenol "once in a 
while".  The Board finds that, despite the persistence or 
frequency of the veteran's chronic headaches, the evidence 
does not show that the severity of the headaches satisfies 
the next higher rating.  Thus, the Board is satisfied that 
the current 10 percent evaluation is appropriate for the 
veteran' service connected disability.     

The assignment of a 10 percent disability rating according to 
the Schedule does not, however, preclude the Board from 
granting a higher rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings exists in the 
Schedule for greater disability from headaches, but the 
record does not establish a basis to support a higher rating 
under the Schedule.  The Board also finds no evidence in this 
case of an exceptional disability picture.  The record does 
not show that the veteran has required frequent 
hospitalization or treatment for his headache condition.  The 
record also does not show that the veteran's headaches have 
markedly interfered with his employment.  Although the Board 
acknowledges that the veteran reports that his chronic 
headaches affect him in his teaching occupation, the Board 
does not find that the evidence shows that these headaches 
have so markedly interfered with his employment so as to 
necessitate an extraschedular rating.  For example, the 
veteran reported at the December 1990 VA examination that he 
found it very difficult to teach due to his headaches, and 
that he was considering obtaining another type of employment.  
However, the May 1995 VA examination report indicates that he 
was still working in the same teaching position that he had 
held since 1989.  He also indicated in the May 1995 
examination that his headaches decreased the speed at which 
he could perform paperwork, and that they caused some loss of 
concentration at times.  He has not, however, described such 
interference with his employment as to render impractical the 
application of the schedular standards in rating his 
disability from headaches.   

For the reasons noted above, the Board concludes that the 
impairment resulting from this disability is adequately 
compensated by the rating now assigned, and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted.

II. Service Connection 

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

As for evidence of a current disability, the December 1994 VA 
examination reveals that the veteran complains of a rapid 
heart beat with exercise or lifting heavy objects.  The 
examiner found a normal heart rhythm with no heart murmur.  
The examiner's diagnosis was sedentary life tachycardia with 
exercise, and no medication.  The Board finds that the 
veteran has satisfied the requirement to provide evidence of 
a current disability for purposes of a well grounded claim.

The Board next considers the evidence regarding a tachycardia 
condition incurred or aggravated during active service.  The 
Board finds that the veteran has not satisfied this element 
of a well grounded claim.  The veteran's service medical 
records do not show evidence of tachycardia, or other cardiac 
disease or problem.  During his July 1987 treatment for a 
subarachnoid hemorrhage, the examiner noted that the 
veteran's heart sounds were normal, with normal sinus rhythm 
and no murmurs.  The Board does note that an August 1988 
neurology clinic report refers to tachycardia with 
questionable cause.  However, the veteran was a member of the 
Air Force Reserve, and the record does not show that the 
veteran was on active duty, or active duty for training, at 
the time of this evaluation.  See 38 C.F.R. § 3.6 (1998).  
Furthermore, since the Board finds that any tachycardia 
condition that the veteran may have would be classified as a 
disease rather than an injury, the Board need not consider 
whether the veteran was performing inactive duty training at 
the time of the August 1988 neurological evaluation.  See 
Brooks v. Brown, 5 Vet. App. 484 (1993).  Thus, the Board 
does not find evidence to show that the veteran incurred or 
aggravated a tachycardia condition during active service.  
Accordingly, the Board concludes that the veteran has not 
presented a well grounded claim.    

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
advises the veteran that there is no evidence of a current 
tachycardia condition.  Moreover, unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make either of his claims well grounded.    


ORDER

Service connection for tachycardia is denied.  

A higher rating for headaches, status post subarachnoid 
hemorrhage, currently rated 10 percent disabling, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals




- 11 -


- 1 -


